 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE VELEZ,                                      No. 2:19-cv-2109-MCE-EFB PS
12                        Plaintiff,
13            v.                                       ORDER AND ORDER TO SHOW CAUSE
14    Z STREET, INC.; JUSTIN GENE
      FRANCE, SANGKI LEE, SUCHONG
15    LEE; DOES 1-10, inclusive,
16                        Defendants.
17

18          On October 21, 2019, the court issued an order setting an initial scheduling conference for

19   April 1, 2020, and directing the parties to file status report by no later than March 18, 2020. ECF

20   No. 3. Defendant Z Street, Inc. timely filed a status report. ECF No. 8. Plaintiff, however, failed

21   to separately file his own status report.

22          Accordingly, plaintiff is order to show cause why sanctions should not be imposed for his

23   failure to comply with the court’s October 21, 2019 order. See E.D. Cal. L.R. 110 (“Failure of

24   counsel or of a party to comply with these Rules or with any order of the Court may be grounds

25   for imposition by the Court of any and all sanctions authorized by statute or Rule or within the

26   inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any individual representing himself

27   or herself without an attorney is bound by the Federal Rules of Civil or Criminal Procedure and

28   by these Local Rules.”).
                                                       1
 1          Accordingly, good cause appearing, it is hereby ORDERED that:
 2          1. The initial scheduling conference currently set for April 1, 2020 is continued to May 6,
 3   2020 at 10:00 a.m., in Courtroom No. 8.
 4          2. On or before April 22, 2020, plaintiff shall file a status report in accordance with the
 5   court’s October 21, 2019 order. See ECF No. 3.
 6          3. Plaintiff shall show cause, in writing, no later than April 22, 2020, why sanctions
 7   should not be imposed for failure to comply with the court’s October 21, 2019 order.
 8          4. Failure to comply with this order may result in the imposition of sanctions, including a
 9   recommendation that this action be dismissed for lack of prosecution and/or for failure to comply
10   with court orders. See Fed. R. Civ. P. 41(b).
11   DATED: March 27, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
